DETAILED ACTION
Status of the Application
	Claims 1, 54-55, 61, 64-65, 67, 108, 113, 119, 120, 161-163 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
	Applicant’s amendment of claims 1, 61, 64-65, 67, 108, 113, 119, 161, addition of claims 162-163, and cancellation of claims 25, 57-59, as submitted in a communication filed on 7/20/2022 is acknowledged. 
New claims 162-163 are directed to the elected invention. Claims 108, 113, 119-120 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1, 54-55, 61, 64-65, 67, 161-163 are at issue and will be examined only to the extent they encompass the elected invention. 
	 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 is objected to due to the recitation of “(a) a genetic modification(s)” and “(b) a genetic modification(s)”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “(a) a genetic modification” and “(b) a genetic modification”.    Appropriate correction is required.
Claim 1 is objected to due to the recitation of “decreases activity of an…”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “decreases the activity of an…”.  Appropriate correction is required. 
Claim 1 is objected to due to the recitation of “…activity of an oxidoreductase….catalyzing conversion of…..”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “….activity of an oxidoreductase…that catalyzes the conversion of….”.  Appropriate correction is required. 
Claim 1 is objected to due to the recitation of “…..activity of an adipyl-CoA/acyl-CoA transferase……hydrolase, catalyzing conversion of ….”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…..activity of an adipyl-CoA/acyl-CoA transferase……hydrolase that catalyzes the conversion of…..”. Appropriate correction is required. 
Claim 65 is objected to due to the recitation of “one or more byproduct(s)”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “one or more byproducts”. Appropriate correction is required. 
 Claim 67 is objected to due to the recitation of “one or more modification(s)”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “one or more modifications”. Appropriate correction is required. 
Claim 161 is objected to due to the recitation of “at least one exogenous nucleic acid(s)” and “one or more 6ACA pathway enzyme(s)”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “at least one exogenous nucleic acid” and “one or more 6ACA pathway enzymes”.  Appropriate correction is required. 
Claim 161 is objected to due to the recitation of “catalyze conversion of (a)…”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “catalyze the conversion of (a)…”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 54-55,  61, 64-65, 67, 161 remain rejected and new claims 162-163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 54-55, 61, 64-65, 67, 161-163 dependent thereon) is indefinite in the recitation of “wherein the genetically modified cell comprises (a) a genetic modification(s)…..; (b) a genetic modification(s)…..; (c) any combination of (ai)-(bii)” for the following reasons.   As written, it is unclear if the genetically modified cell is required to comprise (I) the combination of (a), (b) and (c), (II) only one of (a), (b), or (c), or (III) any combination of (a), (b) and (c).  Please note that there is no recitation of “and” or “or” between (b) and (c).  The term “any combination of (ai)-(bii)” is unclear because the term requires options that are not defined such as (aiii), (aiv), (av), etc.  If the intended combination is a combination of (ai), (aii), (bi) and (bii), the claim should be amended accordingly. For examination purposes, it will be assumed that the genetically modified cell is required to have (a), (b) or (c). Correction is required. 
Claim 64 is indefinite in the recitation of “wherein the fermentation comprises less than 10000, 7500…..or 1 ppm of the one or more byproducts selected from 6-hydroxyhexanoate and adipate” for the following reasons.  A fermentation is a process.  Therefore, it is unclear as to how a fermentation can comprise parts per million of a byproduct. If the intended limitation is “wherein the fermentation broth comprises less than 10000, 7500…..or 1 ppm of the one or more byproducts selected from 6-hydroxyhexanoate and adipate”, the claim should be amended accordingly.  For examination purposes, claim 64 will be interpreted as a duplicate of claim 1.  Correction is required. 
Claim 162 is indefinite in the recitation of “wherein the oxidoreductase that is an aldehyde reductase catalyzing conversion of adipate semialdehyde to 5-hydroxyhexanoate is encoded by Acinetobacter….chnD….Arthrobacter…chnD…Rhodococcus…chnD….Clostridium saccharoperbutylacetonicum bdh….Clostridrium beijerinckii…” for the following reasons.  The claim is directed to a genetically engineered cell wherein the cell comprises a genetic modification that decreases the activity of an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 5-hydroxyhexanoate.  As such, the genetically engineered cell requires a genetic modification in an endogenous gene encoding said aldehyde reductase.  Claim 162 requires the aldehyde reductase to be encoded by genes from specific species.  Therefore, since the cell requires a genetic modification in an endogenous gene, it is unclear if claim 162 is limiting the genetically engineered cell to an Acinetobacter sp. NCIMB9871, Arthrobacter sp. BP2, Rhodococcus sp. Phi2, Acinetobacter sp. strain M-1, S. cerevisiae, E. coli, Clostridium acetobutylicum, Zymomonas mobilis,  Clostridium saccharoperbutylacetonicum, or Clostridrium beijerinckii cell. If the claim intends to limit the species and the gene to be modified, it is suggested the claim be amended to clearly indicate that the genetically engineered cell is selected from the group consisting of an Acinetobacter sp. NCIMB9871, Arthrobacter sp. BP2, Rhodococcus sp. Phi2, Acinetobacter sp. strain M-1, S. cerevisiae, E. coli, Clostridium acetobutylicum, Zymomonas mobilis,  Clostridium saccharoperbutylacetonicum, and Clostridrium beijerinckii cell. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 54-55, 61, 64-65, 67, 161-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as amended now requires a genetically engineered cell that comprises a genetic modification that (A) reduces 6-hydroxyhexanoate formation, wherein said genetic modification (i) decreases the activity of an oxidoreductase that catalyzes the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, or (ii) decreases the activity of an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate, and/or (B) reduces adipate formation, wherein said genetic modification (i) decreases the activity of an oxidoreductase that catalyzes the conversion of adipate semialdehyde to adipate, or (ii) decreases the activity of an adipyl-CoA/acyl-CoA transferase, an adipyl-CoA synthase, or an adipyl-CoA hydrolase that catalyzes the conversion of adipyl-CoA to adipate.  While the specification discloses in Table 10 a generic statement indicating the mode of formation of 6-hydroxyhexanoate (By 15) and adipate (By 18), the Examiner has been unable to find any statement in the specification regarding (I) a genetic modification that decreases the activity of an oxidoreductase that catalyzes the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, or a genetic modification that decreases the activity of an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate, as ways to reduce the formation of 6-hydroxyhexanoate, or (II) a genetic modification that decreases the activity of an adipate reductase that catalyzes the conversion of adipate semialdehyde to adipate, or a genetic modification that decreases the activity of an adipyl-CoA/acyl-CoA transferase, an adipyl-CoA synthase or an adipyl-CoA hydrolase that catalyzes the conversion of adipyl-CoA to adipate, as ways to reduce the formation of adipate.  Please note that while Figure 4 provides a pathway that shows the formation of 6-hydroxyhexanoate from adipate semialdehyde (reaction F), the formation of adipate from adipyl-CoA (reaction M), and the formation of adipate semialdehyde from adipate (reaction L), neither Figure 4 nor the specification refer to  genetic modifications to reduce the activity of an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate, or genetic modifications to reduce the activity of an enzyme that catalyzes the conversion of adipyl-CoA into adipate, wherein said enzyme is an adipyl-CoA/acyl-CoA transferase, an adipyl-CoA synthase or an adipyl-CoA hydrolase.  
	In addition, new claim 162 requires the aldehyde reductase to be encoded by genes from specific species.  Since the cell requires a genetic modification in an endogenous gene encoding said aldehyde reductase, it appears that claim 162 is limiting the genetically engineered cell to an Acinetobacter sp. NCIMB9871, Arthrobacter sp. BP2, Rhodococcus sp. Phi2, Acinetobacter sp. strain M-1, S. cerevisiae, E. coli, Clostridium acetobutylicum, Zymomonas mobilis,  Clostridium saccharoperbutylacetonicum, or Clostridrium beijerinckii cell by virtue of requiring the endogenous gene encoding the aldehyde reductase to be from the these microorganisms.  While the Examiner  has found support for a genetically engineered S. cerevisiae, E. coli, Clostridium acetobutylicum, and Zymomonas mobilis cell, the Examiner has found no support for a genetically engineered Acinetobacter sp. NCIMB9871, Arthrobacter sp. BP2, Rhodococcus sp. Phi2, Acinetobacter sp. strain M-1, Clostridium saccharoperbutylacetonicum, or Clostridrium beijerinckii cell. 
	As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). The Examiner is unable to find support for the recited genetic modifications in claim 1 and the recited organisms in claim 162. Thus, there is no indication that the genetic modifications and organisms required by the claims were within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claims 1, 54-55, 61, 64-65, 67, 161 remain rejected and new claims 162-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 162-163 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to recite the enzyme and the reactant to product reaction that is catalyzed by the enzyme.  Applicant states that the detailed structural features are not necessarily required for the claims to meet the written description requirement and that functional language is permitted and can be used to define the subject matter sought to be claimed.  Applicant states that the written description guidelines do not require that a claim reciting a protein having enzymatic activity to also recite a specific polypeptide sequence. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claims 162-163. The Examiner acknowledges the amendments to the claims and agrees that there is no requirement that a claim reciting a protein having enzymatic activity should also recite a specific polypeptide sequence if such protein is well known in the art or the specification has provided adequate description.  However, the issue herein is whether the specific proteins defined functionally in the claims of the instant application are adequately described and whether genetically engineered cells that have been modified by any means to produce 6ACA (6-aminocaproic acid) are adequately described. In the instant case, the Examiner disagrees with Applicant’s contention that the proteins having the recited enzymatic activity are adequately described by the specification and/or the prior art, or that cells modified by any means to produce 6ACA are adequately described by the specification and/or the prior art.  
	Claim 1 (claims 54-55, 61, 64-65, 67, 161-163 dependent thereon) as amended now requires a genetically engineered cell that comprises a genus of genetic modifications that (A) reduce 6-hydroxyhexanoate formation, wherein said genetic modifications (i) decrease the activity of a genus of oxidoreductases having any structure that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, or (ii) decrease the activity of a genus of aldehyde reductases having any structure that catalyze the conversion of adipate semialdehyde to 6-hydroxyhexanoate, and/or (B) reduce adipate formation, wherein said genetic modifications (i) decrease the activity of a genus of oxidoreductases having any structure that catalyze the conversion of adipate semialdehyde to adipate, or (ii) decrease the activity of a genus of adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases having any structure that catalyze the conversion of adipyl-CoA to adipate, wherein said genetically engineered cell has been modified by any means to produce 6ACA (6-aminocaproic acid), including the expression of exogenous nucleic acids encoding enzymes having any structure or function which are associated with the production of 6ACA. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	As previously discussed, while the specification discloses one biosynthetic pathway for the production of 6ACA and provides one enzyme for each conversion in the single biosynthetic pathway disclosed, the specification fails to disclose additional modifications or pathways that would allow any cell to produce 6ACA.  The specification is completely silent with regard to the structure/function of additional enzymes (or coding genes) that can potentially carry out the conversions required to produce 6ACA in any cell.  It is reiterated herein that as known in the art, one could have the same conversion catalyzed by different enzymes with more than one step.   Those additional conversions and the corresponding enzymes, or coding genes, have not been disclosed.
With regard to the reduction in activity of the recited enzymes, while the claims require unknown modifications to decrease the activity of endogenous enzymes, the specification is silent with regard to those organisms that endogenously produce oxidoreductases that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, aldehyde reductases that catalyze the conversion of adipate semialdehyde to 6-hydroxyhexanoate, oxidoreductases that catalyze the conversion of adipate semialdehyde to adipate, or adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases that catalyze the conversion of adipyl-CoA to adipate.  Moreover, the specification is completely silent with regard to the structural features required in those enzymes whose activity has to be reduced so that one could identify the genes that should be disrupted to achieve the desired reduction in activity.  The specification only discloses the endogenous E. coli yqhD and E. coli adhE genes as endogenous genes encoding some of the oxidoreductases recited in the claims. 

As previously explained, while the claims are not limited with regard to the genus of methods to reduce the activity of an enzyme, the specification only discloses disruption of a gene encoding the target enzyme as a method to reduce the activity of said enzyme. The specification is silent with regard to other genetic modifications that could be made to reduce the activity of an enzyme, such as structural modifications to promoters, the expression of proteins that could act as inhibitors of transcription, antisense molecules to block expression of the desired gene, or structural modifications to the coding region of a gene to alter the enzymatic activity of an enzyme.  The specification discloses an adipate semialdehyde reductase (6-hydroxyhexanoate dehydrogenase) as an example of an enzyme that can be inactivated by disrupting the coding gene to reduce the production of 6-hydroxyhexanoate.  However, the specification is completely silent with regard to the modifications that can be made or the structure of (a) aldehyde reductases or oxidoreductases that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal to reduce the production of 6-hydroxyhexanoate, or (b)adipate reductases, adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases that can be inactivated in any cell  to reduce the production of adipate.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize those genes that encode the enzymes required by the claimed cells to produce 6ACA and the genetic modifications required in any cell to obtain the levels of 6-hydroxyhexanoate or adipate recited. 
As previously discussed, a sufficient written description of a genus of genes/proteins may be achieved by a recitation of a representative number of genes/proteins defined by their nucleotide/amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature and there is no art-recognized correlation between structure and function which would provide those unknown structural features.  In addition, while one could argue that sequences disclosed in the prior art are representative of the structure of all the members of the genus of genes/proteins required, it is noted that the art teaches several examples of differences in activity even when there is little structural variability.  See the teachings of Witkowski et al., Tang et al., Seffernick et al. and Sadowski et al. previously discussed.  Since minor structural differences may result in different function, and no additional information correlating structure with the desired activity has been provided, one cannot reasonably conclude that the genes/proteins of the prior art are representative of all the members of the genus of genes/proteins required to produce 6ACA in any cell with the level of byproducts required by the claims.   The specification only discloses a very limited number of enzymes that can be used to produce 6ACA, a very limited number of modifications to increase or decrease the activity of an enzyme, and a single engineered organism (E. coli), which is able to produce 6ACA. Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the entire scope of the claims is adequately described by the teachings of the specification and/or the prior art.

Claims 1, 54-55, 61, 64-65, 67, 161 remain rejected and new claims 162-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E. coli cell transformed with a nucleic acid encoding (i) a 3-oxoadipyl-CoA thiolase to catalyze the conversion of succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, (ii) a 3-oxoadipyl-CoA reductase to catalyze the conversion of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, (iii) a 3-hydroxyadipyl-CoA dehydratase to catalyze the conversion of 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA, (iv) a 5-carboxy-2-pentenoyl-CoA reductase to catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to adipyl-CoA, (v) an adipyl-CoA reductase (aldehyde forming) to catalyze the conversion of adipyl-CoA to adipate semialdehyde, and (vi) a 6-aminocaproate transaminase and a 6-aminocaproate dehydrogenase to catalyze the conversion of adipate semialdehyde  to 6ACA, wherein said E. coli cell has been further modified to disrupt the endogenous yqhD or adhE genes, does not reasonably provide enablement for any genetically modified cell that has been modified by any means to produce 6-aminocaproic acid (6ACA), including the expression of  nucleic acids encoding enzymes having any structure or function which are associated with the synthesis of 6ACA, wherein said  cell has been further genetically modified to  (i) decrease the activity of an oxidoreductase having any structure that catalyzes the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, (ii) decrease the activity of an aldehyde reductase having any structure that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate, (iii) decrease the activity of an oxidoreductase having any structure that catalyzes the conversion of adipate semialdehyde to adipate, or (iv) decrease the activity of an  adipyl-CoA/acyl-CoA transferase, an adipyl-CoA synthase, or an adipyl-CoA hydrolase having any structure that catalyzes the conversion of adipyl-CoA to adipate, wherein said cell produces a reduced level of 6-hydroxyhexanoate and/or adipate, compared to the level of 6-hydroxyhexanoate and/or adipate produced in a cell of the same genus and species lacking the genetic modifications.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 162-163 for the reasons of record and those set forth below.
Applicant argues that the specification describes various genes encoding enzymes to convert succinyl-CoA and acetyl-CoA into 3-oxoadipyl-CoA, corresponding to step A in Figure 1. Applicant states that it is understood that such genes can be used endogenously in a host cell as part of the pathway to 6ACA and therefore transformation with an exogenous nucleic acid would not be required. Applicant further argues that the specification describes various oxidoreductases for converting 3-oxoacyl-CoA  to a 3-hydroxyacyl-CoA.  Applicant states that these genes can be used endogenously in a host cell as part of the pathway to 6ACA, or such nucleic acids can be transformed into a host cell to provide heterologous gene expression.  Applicant is of the opinion that given the guidance and information provided in the specification and the knowledge available to one of skill in the art, the specification enables one of skill in the art to make and use the claimed invention.  Applicant points out that to the extent some experimentation is required, such experimentation is neither undue nor unreasonable. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 162-163. The Examiner acknowledges the pathway disclosed in Figure 1 of the specification, and agrees that cells that endogenously have the enzymes that catalyze the reactions disclosed in Figure 1 can produce 6ACA.  The Examiner also acknowledges that if a cell does not endogenously produce 6ACA, such cell can be transformed with known nucleic acids encoding the enzymes required to catalyze the conversions shown in Figure 1.  However, the Examiner disagrees that the specification and/or the prior art provide enablement for the entire scope of the claims.  The issue in the instant case is whether the specification and/or the prior art have disclosed those cells that endogenously produce 6ACA or the structure of those nucleic acids encoding enzymes  associated with the production of 6ACA so that one could transform any cell as currently recited to express all the enzymes required for the production of 6ACA in said cell.  
	As indicated above, claim 1 (claims 54-55, 61, 64-65, 67, 161-163 dependent thereon) as amended now requires a genetically engineered cell that comprises any number of genetic modifications that (A) reduce 6-hydroxyhexanoate formation, wherein said genetic modifications (i) decrease the activity of oxidoreductases having any structure that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, or (ii) decrease the activity of aldehyde reductases having any structure that catalyze the conversion of adipate semialdehyde to 6-hydroxyhexanoate, and/or (B) reduce adipate formation, wherein said genetic modifications (i) decrease the activity of oxidoreductases having any structure that catalyze the conversion of adipate semialdehyde to adipate, or (ii) decrease the activity of adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases having any structure that catalyze the conversion of adipyl-CoA to adipate, wherein said genetically engineered cell has been modified by any means to produce 6ACA (6-aminocaproic acid), including the expression of exogenous nucleic acids encoding enzymes having any structure or function which are associated with the production of 6ACA. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	The claims as written encompass any cell that is able to produce 6ACA endogenously or any cell genetically engineered to produce 6ACA.  The specification discloses an E. coli genetically modified to express nucleic acids encoding (i) a 3-oxoadipyl-CoA thiolase to catalyze the conversion of succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, (ii) a 3-oxoadipyl-CoA reductase to catalyze the conversion of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, (iii) a 3-hydroxyadipyl-CoA dehydratase to catalyze the conversion of 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA, (iv) a 5-carboxy-2-pentenoyl-CoA reductase to catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to adipyl-CoA, (v) an adipyl-CoA reductase (aldehyde forming) to catalyze the conversion of adipyl-CoA to adipate semialdehyde, and (vi) a 6-aminocaproate transaminase and a 6-aminocaproate dehydrogenase to catalyze the conversion of adipate semialdehyde  to 6ACA.  The specification, however, is silent with regard to cells that are able to endogenously produce 6ACA or cells that endogenously have enzymes capable of producing 6ACA.  Moreover, while the specification discloses one biosynthetic pathway for the production of 6ACA and provides one enzyme for each conversion in the single biosynthetic pathway disclosed, the specification fails to disclose additional modifications or pathways that would allow any cell to produce 6ACA.  As explained above, the specification is completely silent with regard to the structure/function of additional enzymes (or coding genes) that can potentially carry out the conversions required to produce 6ACA in any cell.  
The specification provides some examples of genes that could be expressed to produce 6ACA. However, the specification fails to provide the structural features required in those genes that encode proteins that are functionally equivalent to the proteins disclosed.  While the argument can be made that the specification and/or the prior art disclose some enzymes that could be used to produce 6ACA, it is noted that the teachings of the prior art, as evidenced by Witkowski et al., Seffernick et al., Tang et al., and Sadowski et al. teach the unpredictability of the art with regard to the determination of function based solely on structural homology.  See extensive discussion of the teachings of Witkowski et al., Seffernick et al., Tang et al., and Sadowski et al.  provided in the prior Office action.  In the absence of some knowledge or guidance as to the structural features required in proteins with the desired activity, and/or a structure/function correlation that would allow one of skill in the art to envision the structure of the desired enzymes, which is the case herein, one of skill in the art would have to test an essentially infinite number of proteins to find those having the desired activity.  It is reiterated herein that the specification fails to disclose additional modifications or pathways that would lead any cell to produce 6ACA.  In addition, while claim 161 recites single conversions that could be present in the pathway, there is no disclosure of the structure/function of additional enzymes (or coding genes) that can potentially carry out the recited conversions.  While one could have the same conversion catalyzed by different enzymes with more than one step, the specification does not disclose those additional conversions and the corresponding enzymes that catalyze those additional conversions.
	While the claims require unknown modifications to decrease the activity of endogenous enzymes, the specification is silent with regard to those organisms that endogenously produce oxidoreductases that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, aldehyde reductases that catalyze the conversion of adipate semialdehyde to 6-hydroxyhexanoate, oxidoreductases that catalyze the conversion of adipate semialdehyde to adipate, or adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases that catalyze the conversion of adipyl-CoA to adipate.  Moreover, the specification is completely silent with regard to the structural features required in those enzymes whose activity has to be reduced so that one could identify the genes that should be disrupted to achieve the desired reduction in activity.  The specification only discloses the endogenous E. coli yqhD and E. coli adhE genes as endogenous genes encoding some of the oxidoreductases recited in the claims.
The claims are not limited with regard to methods to reduce the activity of an enzyme. However, the specification only discloses disruption of a gene encoding the target enzyme as a method to reduce the activity of said enzyme. There is no disclosure of other genetic modifications that could be made to reduce the activity of an enzyme, such as structural modifications to promoters, the expression of proteins that could act as inhibitors of transcription, antisense molecules to block expression of the desired gene, or structural modifications to the coding region of a gene to alter the enzymatic activity of an enzyme.  It is reiterated herein that while the specification discloses an adipate semialdehyde reductase (6-hydroxyhexanoate dehydrogenase) as an example of an enzyme that can be inactivated by disrupting the coding gene to reduce the production of 6-hydroxyhexanoate, the specification is completely silent with regard to the modifications that can be made or the structure of (a) aldehyde reductases or oxidoreductases that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal to reduce the production of 6-hydroxyhexanoate, or (b) adipate reductases, adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases that can be inactivated in any cell  to reduce the production of adipate.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize those genetic modifications required in any cell to obtain the levels of 6-hydroxyhexanoate or adipate recited. 
The specification and/or the prior art fail to disclose those cells that endogenously produce 6ACA or the cells that endogenously produce those enzymes recited in the claims whose enzymatic activity has to be reduced, the enzymes and/or pathways that could be used to produce 6ACA in any cell and their coding nucleic acids, and other methods to reduce enzymatic activity in any cell beyond gene disruption. In the absence of (a) a rational and predictable scheme for identifying which cells are more likely to endogenously produce oxidoreductases that catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to 5-carboxy-2-pentenal, aldehyde reductases that catalyze the conversion of adipate semialdehyde to 6-hydroxyhexanoate, oxidoreductases that catalyze the conversion of adipate semialdehyde to adipate, or adipyl-CoA/acyl-CoA transferases, adipyl-CoA synthases, or adipyl-CoA hydrolases that catalyze the conversion of adipyl-CoA to adipate, (b) a rational and predictable scheme to identify those cells that are more likely to endogenously produce 6ACA, (c)  a rational and predictable scheme to identify those enzymes that can be combined to produce 6ACA in any cell, (d) a correlation between structure and the desired enzymatic activity,  and (e) some knowledge or guidance as to which genetic modifications can result in decrease enzymatic activity in any cell, one of skill in the art would have to test an essentially infinite number of cells, proteins, nucleic acids, and modifications to determine which cells endogenously produce 6ACA, which cells endogenously produce the enzymes recited in the claims whose activity has to be reduced,  which genetic modifications would lead to the desired outcome, and which proteins have the desired activity. Therefore, contrary to Applicant’s contention, in view of the teachings of the specification and the prior art, one cannot reasonably conclude that the amount of experimentation required to enable the entire scope of the claims is routine or that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 54-55, 61, 64-65, 67, 161 remain rejected and new claim 163 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lau et al. (US Publication No. 2013/0288320, publication date 10/31/2013; cited in the IDS).  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 163 for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to recite options of one or more genetic modifications as set forth in parts (ai), (aii), (bi) and (bii), including a genetic modification that decreases the activity of an oxidoreductase that is an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate.  Applicant states that a proposed knock out of adhE would not provide the recited genetic modification of (ai), citing different substrate/product of A2 and A4 in Table 3 of the specification. Applicant points out that Lau et al. do not describe 6-hydroxyhexanoate and adipate as byproducts that are reduced in the cell.  According to Applicant, Lau et al. teach cells that are engineered for production of 6-hydroxyhexanoate, which is the opposite of what is being claimed. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claim 163. The Examiner acknowledges the amendments made to claim 1.  However, it is noted that, contrary to Applicant’s assertions, the genetic modification as set forth in part (ai) is disclosed by Lau et al.  Claim 1 as amended (claims 54-55, 61, 64-65, 67, 161 dependent thereon)  and new claim 163 are directed in part to a genetically engineered E. coli cell that produces 6ACA, wherein said cell comprises a genetic modification that decreases the activity of an aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6-hydroxyhexanoate, wherein said E. coli cell produces less 6-hydroxyhexanoate than the corresponding E. coli cell lacking the genetic modification.  
	Lau et al. teach a genetically modified organism that produces 6-amino caproic acid (6ACA; paragraph [0024], [0071]). Lau et al. teach E. coli as one of the genetically modified organisms (paragraph [0031]). Lau et al. teach that the genetically modified organism is made by transforming the host cell with at least one polynucleotide encoding an enzyme involved in the engineered metabolic pathway (paragraph [0032]).  Lau et al. teach that the production of 6-hydroxyhexanoate (6HH) from adipate semialdehyde is catalyzed by an alcohol dehydrogenase from EC 1.1.1.1, specifically those acting on the CH-OH group (aldehyde; paragraph [0098]).  Lau et al. teach that the cell can be genetically modified to knock out genes to reduce byproduct formation, such as the adhE gene (paragraph [0095]).  The adhE gene encodes an aldehyde reductase as shown in the EC 1.1.1.1 entry from ExPaSy provided with this Office action.  See arrows in the entry provided. As indicated in the specification, the adhE gene encodes an oxidoreductase that belongs to EC 1.1.1.1.  Therefore, the E. coli cell of Lau et al. is a cell that has been genetically modified to reduce the enzymatic activity of an aldehyde reductase that catalyzes the formation of adipate semialdehyde to 6-hydroxyhexanoate   Since the specification discloses that a reduction in the enzymatic activity of aldehyde reductase that catalyzes the conversion of adipate semialdehyde to 6HH results in reduced formation of 6HH at the concentrations recited in claims 64-65 or at the percentages recited in claim 67, and also results in the 6ACA yields recited in claim 61, it follows that the cell of Lau et al. would also have reduced formation of 6HH at the recited levels and produce 6ACA at the levels recited in the claims by virtue of the disruption of the adhE gene.  Therefore, contrary to Applicant’s assertions, the teachings of Lau et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
August 5, 2022